Matter of Greco (Commissioner of Labor) (2020 NY Slip Op 00470)





Matter of Greco (Commissioner of Labor)


2020 NY Slip Op 00470


Decided on January 23, 2020


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: January 23, 2020

529507

[*1]In the Matter of the Claim of Frank Greco, Appellant. Commissioner of Labor, Respondent.

Calendar Date: January 3, 2020

Before: Garry, P.J., Lynch, Pritzker, Reynolds Fitzgerald and Colangelo, JJ.


Frank Greco, New York City, appellant pro se.
Letitia James, Attorney General, New York City (Linda D. Joseph of counsel), for respondent.

Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 11, 2019, which ruled, among other things, that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Decision affirmed. No opinion.
Garry, P.J., Lynch, Pritzker, Reynolds Fitzgerald and Colangelo, JJ., concur.
ORDERED that the decision is affirmed, without costs.